Case 5:17-cr-50033-JLV Document 124 Filed 09/27/19 Page 1 of 9 PageID #: 753




                    UNITED STATES DISTRICT COURT

                      DISTRICT OF SOUTH DAKOTA

                              WESTERN DIVISION



UNITED STATES OF AMERICA,                          CR. 17-50033-JLV

                 Plaintiff,                      SUPPLEMENTAL JURY
                                                    INSTRUCTIONS
    vs.



STANLEY PATRICK WEBER,

                 Defendant.



                              TABLE OF CONTENTS


NO. 29 - EQUALLY IMPORTANT INSTRUCTIONS                                    2
NO. 30 - COUNTS REMOVED                                                    3
NO. 31 - OTHER ABUSE CONDUCT                                               4
NO. 32 - INDIAN STATUS AND INDIAN COUNTRY                                  5
NO. 33 - DUTY TO DELIBERATE                                                6
NO. 34 - DUTY DURING DELIBERATIONS                                         8


VERDICT
Case 5:17-cr-50033-JLV Document 124 Filed 09/27/19 Page 2 of 9 PageID #: 754




                           INSTRUCTION NO. 29 -


                   EQUALLY IMPORTANT INSTRUCTIONS

      Members of the juiy, I will now take a few minutes to give you additional

instructions explaining the law which applies to this case. All instructions,

both those I gave you earlier and these instructions, are equally binding on you

and must be followed. You must consider my instructions as a whole and not

single out some instructions and ignore others.
 Case 5:17-cr-50033-JLV Document 124 Filed 09/27/19 Page 3 of 9 PageID #: 755




                            INSTRUCTION NO. 30 -


                              COUNTS REMOVED


      The following counts are no longer part of this case: -

     •      Count 5, Sexual Abuse, as given to you in Instruction No. 8;

     •      Count 8, Sexual Abuse of a Minor, as given to you in Instruction

            No. 11; and

     •      Count 11, Sexual Abuse of a Minor, as given to you iii Instruction

            No. 14.


You will not decide those counts. The reason those counts are not part of the

case cannot concern you. You should decide the case based solely on the

evidence for the remaining counts before you and on my instructions.
Case 5:17-cr-50033-JLV Document 124 Filed 09/27/19 Page 4 of 9 PageID #: 756




               INSTRUCTION NO. 31 - OTHER ABUSE CONDUCT

      You have heard testimony Mr. Weber may have committed other acts of

sexual abuse. He is not charged with these other acts.

      You may consider evidence of these other acts only if you unanimously
                               I



find it is more likely true than not true. You decide that by considering all of

the evidence and deciding what evidence is more believable. This is a lower

standard than proof beyond a reasonable doubt.

      If you find these acts have not been proved, you. must disregard them. If

you find that these acts have been proved, you may consider them to help you

decide any matter to which they are relevant.

      You should give them the weight and value you believe they are entitled to

receive. You may consider the evidence of other acts of sexual abuse for its

tendency, if any, to show Mr. Weber's propensity to engage in sexual abuse.

You may also consider the evidence for its tendency, if any, to determine

whether Mr. Weber committed the offenses charged in the indictment.

      Remember, Mr. Weber is on trial only for the charged offenses, You may

not convict him simply because you believe he may have committed similar acts

in the past.
Case 5:17-cr-50033-JLV Document 124 Filed 09/27/19 Page 5 of 9 PageID #: 757




                            INSTRUCTION NO. 32 -


                   INDIAN STATUS AND INDIAN COUNTRY

      A person is considered an "Indian" if that person has some Indian blood

and if that person is recognized as an Indian. To determine whether the

person is recognized as an Indian, you may consider the following factors:

     (1)    Whether the person is enrolled in a tribe.

     (2)    Whether the government has provided the person with
            assistance reserved only to Indians.

     (3)    Whether-the person enjoys the benefits of tribal affiliation.

     (4)    Whether the person is socially recognized as an Indian
            because he lives on the reservation and participates in
            Indian social life.


      It is not necessary that all these factors be present. Rather, you must

consider all the evidence in determining whether the government proved

beyond a reasonable doubt that Frederick Gayton, Eugene Hunts Horse, Paul

True Blood and Daniel Martin are Indian persons.

      If you find the alleged offenses, if they occurred at all, occurred in Pine

Ridge at the olii Indian Health Service Hospital, the new Indian Health Service
Hospital or Mr. Weber's house at Government Housing N77, then the offenses

occurred in Indian country.
 Case 5:17-cr-50033-JLV Document 124 Filed 09/27/19 Page 6 of 9 PageID #: 758




                 INSTRUCTION NO. 33 - DUTY TO DELIBERATE

         A verdict must represent the considered judgment of each juror. Your

verdict must be unanimous. It is your duty to consult with one another and

to deliberate with a view of reaching agreement if you can do so without

violence to your individual judgment. Of course, you must not surrender your

honest convictions as to the weight or effect of the evidence solely because of

the opinions of other jurors or for the mere purpose of returning a verdict.

Each of you must decide the case for yourself, but you should do so only after

consideration of the evidence with your fellow jurors.

         In the course of your deliberations, you should not hesitate to

re-examine your own views and change your opinion if you become convinced it

is wrong. To bring the juiy to a unanimous result, you must examine the

questions submitted to you openly and frankly with proper regard for the

opinions of others and with a willingness to re-examine your own views.

         Remember that if, in your individual judgment, the evidence fails to

establish Mr. Weber's guilt beyond a reasonable doubt on an offense charged

against him, then your vote should be for a not guilty verdict on that offense.

If all of you reach the same conclusion, the verdict of the juiy raust be not

guilty on that offense. Of course, the opposite also applies. If, in your

individual judgment, the evidence establishes Mr. Weber's guilt beyond a

reasonable doubt on an offense charged, then your vote should be for a verdict
    s.

of guilty on that offense. If all of you reach that conclusionj the verdict of the

jury must be guilty on that offense.
                                          6
 Case 5:17-cr-50033-JLV Document 124 Filed 09/27/19 Page 7 of 9 PageID #: 759




         The question before you can never be whether the government wins or

loses the case. The government, as well as society, always wins when justice

is done, regardless of whether your verdict is not guilty or guilty.

         Finally, remember that you are not partisans. You are judges of the

facts.    Your sole interest is to seek the truth from the evidence.   You are the

judges of the credibility of the witnesses and the weight of the evidence.

         You may conduct your deliberations as you choose. You may take all

the time you feel is necessaiy.

         There is no reason to think that another trial would be tried in a better

way or that a more conscientious, impartial or competent jury would be

selected to hear it. Any future jury must be selected in the same manner and

from the same source as you. If you should fail to agree on a verdict, then this

case is left open and must be resolved at some later time.




                                          7
 Case 5:17-cr-50033-JLV Document 124 Filed 09/27/19 Page 8 of 9 PageID #: 760




          INSTRUCTION NO. 34 - DUTY DURING DELIBERATIONS


      There are certain rules you must follow while conducting your

deliberations and returning your verdict:

      Firsty when you go to the juiy room, you must select one of your

members as your foreperson, who will preside over your discussions and speak

for you here in court.

      Second, if Mr. Weber is found guilty, the sentence to be imposed is my

responsibility. You may not consider punishment in any way in deciding

whether the government proved its case beyond a reasonable doubt as to the

offenses charged in"the indictment.

      Third, if you need to communicate with me during your deliberations,

you may send a note to me through,the court security officer, signed by one or

more jurors. After conferring with the lawyers, I will respond as soon as

possible, either in writing or orally in open court. Remember you should not

tell anyone—including me—how your votes stand numerically.

      Fourth, your verdict must be based solely on the evidence and,on the law

in these instructions. The verdict, whether not guilty or guilty, must be

unanimous. Nothing I have said or done is intended to suggest what your

verdict should be—that is entirely for you to decide.

      Fifth, the verdict form is simply the written notice of the decision you

reach in this case. You will take this form to the jury room. When you have

unanimously agreed on the verdict, the foreperson will fill in the form, date and


                                        8
Case 5:17-cr-50033-JLV Document 124 Filed 09/27/19 Page 9 of 9 PageID #: 761




sign it and advise the court security officer you have reached a verdict. You

will then return to the courtroom where your verdict will be received and

announced.


      Dated September 27, 2019.


                              BY THE COURT:




                              jef^rEYl. viken ^
                              CHIEF JUDGE
